Title: From John Adams to Pa., Young Men of Philadelphia, 7 May 1798
From: Adams, John
To: Philadelphia, Pa., Young Men of


				
					Gentlemen,
					7 May, 1798.
				
				Nothing of the kind could be more welcome to me than this address from the ingenuous youth of Philadelphia, in their virtuous anxiety to preserve the honor and independence of their country.

For a long course of years, my amiable young friends, before the birth of the oldest of you, I was called to act with your fathers in concerting measures the most disagreeable and dangerous, not from a desire of innovation, not from discontent with the government under which we were born and bred, but to preserve the honor of our country, and vindicate the immemorial liberties of our ancestors. In pursuit of these measures, it became, not an object of predilection and choice, but of indispensable necessity to assert our independence, which, with many difficulties and much suffering, was at length secured. I have long flattered myself that I might be gathered to the ashes of my fathers, leaving unimpaired and unassailed the liberties so dearly purchased; and that I should never be summoned a second time to act in such scenes of anxiety, perplexity, and danger, as war of any kind always exhibits. If my good fortune should not correspond with my earnest wishes, and I should be obliged to act with you, as with your ancestors, in defence of the honor and independence of our country, I sincerely wish that none of you may ever have your constancy of mind and strength of body put to so severe a trial, as to be compelled again in your advanced age to the contemplation and near prospect of any war of offence or defence.

It would neither be consistent with my character, nor yours, on this occasion, to read lessons to gentlemen of your education, conduct, and character; if, however, I might be indulged the privilege of a father, I should with the tenderest affection recommend to your serious and constant consideration, that science and morals are the great pillars on which this country has been raised to its present population, opulence, and prosperity, and that these alone can advance, support, and preserve it.

Without wishing to damp the ardor of curiosity, or influence the freedom of inquiry, I will hazard a prediction, that, after the most industrious and impartial researches, the longest liver of you all will find no principles, institutions, or systems of education more fit, in general, to be transmitted to your posterity, than those you have received from your ancestors.

No prospect or spectacle could excite a stronger sensibility in my bosom than this, which now presents itself before me. I wish you all the pure joys, the sanguine hopes, and bright prospects, which are decent at your age, and that your lives may be long, honorable, and prosperous, in the constant practice of benevolence to men and reverence to the Divinity, in a country persevering in liberty, and increasing in virtue, power, and glory.

The sentiments of this address, everywhere expressed in language as chaste and modest as it is elegant and masterly, which would do honor to the youth of any country, have raised a monument to your fame more durable than brass and marble. The youth of all America must exult in this early sample, at the seat of government, of their talents, genius, and virtues.

America and the world will look to our youth as one of our firmest bulwarks. The generous claim which you now present, of sharing in the difficulty, danger, and glory of our defence, is to me and to your country a sure and pleasing pledge, that your birth–rights will never be ignobly bartered or surrendered; but that you will in your turn transmit to future generations the fair inheritance obtained by the unconquerable spirit of your fathers.


				
					John Adams.

				
				
			